On June 7,1999, the defendant was sentenced to an eighteen (18) month commitment to the Department of Corrections.
On November 4, 1999, the defendant’s application for review of that sentence was considered by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the majority decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 4th day of November, 1999.
DATED this 6th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd